EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims,
Claim 1, line 5, before “ground”, delete “the”.
Claim 8, line 2, after “sheet” and before “, comprising”, insert “that is coloured in the mass”.
Claim 8, line 6, after “quartz,” and before “ground”, delete “the”.
Claim 8, line 10, after “said” and before “layers”, insert “individual fiber cement”.
Claim 8, line 23, after “of” and before “the” insert “at least one of”.
Claim 8, line 24, before “fiber”, delete “one or more” and insert “individual”.
Claim 32, line 2, after “said” and before “of”, delete “pigments” and insert “at least one pigment”.
Claim 32, line 2, after “and” and before “the”, insert “the at least one pigment of”.
Claim 33, line 5, before “ground”, delete “the”.
Claim 33, line 19, after “said” and before “pigment”, insert “at least one”.
Claim 35, lines 1-2, after “said” and before “of”, delete “pigments” and insert “at least one pigment”.
Claim 35, line 2, after “and” and before “the”, insert “the at least one pigment of”.
Claim 36, line 2, after “sheet” and before “, comprising”, insert “that is coloured in the mass”.
Claim 36, line 6, after “quartz,” and before “ground”, delete “the”.
Claim 36, line 10, after “said” and before “layers”, insert “individual fiber cement”.
Claim 36, line 22, after “of” and before “the” insert “at least one of”.
Claim 36, line 23, before “fiber”, delete “one or more” and insert “individual”.
Claim 36, line 25, “after “said” and before “pigment” insert “at least one”.
Claim 38, line 5, before “ground”, delete “the”.
Claim 38, line 19, after “said” and before “pigment”, insert “at least one”.
Claim 39, line 2, after “sheet” and before “, comprising”, insert “that is coloured in the mass”.
Claim 39, line 6, after “quartz,” and before “ground”, delete “the”.
Claim 39, line 10, after “said” and before “layers”, insert “individual fiber cement”.
Claim 39, line 22, after “of” and before “the” insert “at least one of”.
Claim 39, line 23, before “fiber”, delete “one or more” and insert “individual”.
Claim 39, line 25, “after “said” and before “pigment” insert “at least one”.

Authorization for this examiner’s amendment was given in a telephone interview with George Kaplan on 01 Dec. 2021.



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt), Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris), Van Acoleyen (EP 2792461 A1, published 22 Oct. 2014, hereinafter Van Acoleyen), Chen and Luo (US Patent Application 2009/0004468, published 01 Jan. 2009, hereinafter Chen), Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton)

Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) teaches colored (paragraph 0004) fiber (paragraph 0014) cementitious boards (paragraph 0001) coated with a composition comprising a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032).  Schmidt further teaches that his coating is dried at an elevated temperature (that is, cured) after being applied (paragraph 0038).  Schmidt mentions that some cementitious products are mass colored through the addition of pigments during their manufacture (meaning uniformly pigmented throughout) (paragraph 0004).  Schmidt teaches that a radiation cured coating is applied on top of the dried, conventional coating that is not curable by radiation (paragraphs 0002 and 0028).  Schmidt teaches a composition for his radiation-curable coating that contains no pigments, 
Schmidt does not disclose that the cement product being coated is uniformly pigmented throughout nor the use of transparent pigments in his coating for colored cementitious boards.  Further, Schmidt does not disclose Hatschek process as required in claims 8, 36, and 39.

Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
Paris does not disclose the use of transparent pigments in colored concrete and cement products.

Van Acoleyen (EP 2792461 A1, published 22 Oct. 2014, hereinafter Van Acoleyen) teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).  Van Acoleyen teaches that the fiber cement multilayered slab is produced by stacking layers one on top of another (paragraph 0006).
Van Acoleyen does not disclose the use of transparent pigments in colored concrete and cement products.


Chen does not disclose the use of transparent pigments in colored concrete and cement products.

Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) teaches a coating for fiber cement products (Abstract), in which the coating is composed of an acrylic binder (page 6, Example II), water (page 6, Example II), a pigment (page 6, Example II), and filler (page 6, Example II), with the pigments (mixed metal oxide pigment, titanium dioxide, yellow iron oxide, and red iron oxide) constituting 10% by weight of the coating composition.  Hulton further teaches that his coating is dried/cured onto the fiber cement object (page 7, paragraph 2), and his coating is particularly useful for fiber cement objects that are black or gray (page 2, paragraph 3), meaning the fiber cement products are colored throughout.
The 10% by weight of the pigments is approximately a volume concentration of 2.1%, using the density of ferric oxide of 5260 kg/m3, as listed by Chemical Book, for the oxide pigments and 1000 kg/m3 for the remaining components, using the formula:
                
                    
                        
                            V
                            o
                            l
                            .
                            C
                            o
                            n
                            c
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    W
                                    t
                                    .
                                    
                                        
                                            %
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    
                                        
                                            W
                                            t
                                            .
                                            
                                                
                                                    %
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                        
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                            +
                            
                                
                                    90
                                    %
                                
                                
                                    1000
                                
                            
                        
                    
                
             .


In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787